Citation Nr: 1028544	
Decision Date: 07/30/10    Archive Date: 08/10/10

DOCKET NO.  07-34 569A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Manchester, New Hampshire


THE ISSUES

1.  Entitlement to an initial rating higher than 30 percent for 
post-traumatic stress disorder (PTSD).   
 
2.  Entitlement to an initial rating higher than 10 percent for 
residuals of a shrapnel wound of the left leg.   
 
3.  Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran had active service from May 1943 to December 1945, 
including combat service during World War II.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from June 2007 and May 2008 RO decisions.  The June 
2007 RO decision granted service connection and a 30 percent 
rating for PTSD, effective April 6, 2006, and granted service 
connection and a 10 percent rating for residuals of a shrapnel 
wound of the left leg, effective August 16, 2006.  The Veteran 
provided testimony at a personal hearing at the RO in September 
2007.  

In May 2010, the Veteran testified at a Board videoconference 
hearing.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of entitlement to an initial rating higher than 
10 percent for residuals of a shrapnel wound of the left 
leg and entitlement to a TDIU rating are addressed in the 
REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.



FINDING OF FACT

Since the effective date of service connection on April 6, 2006, 
the Veteran's service-connected PTSD has been manifested by 
occupational and social impairment with deficiencies in most 
areas, such as work, family relations, judgment, thinking, or 
mood, due to various symptoms.  


CONCLUSION OF LAW

The criteria for an initial 70 percent rating for PTSD have been 
continuously met since service connection for that disorder 
became effective on April 6, 2006.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 
(2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veteran's claim arises from his disagreement with the initial 
evaluation following the grant of service connection.  Once 
service connection is granted the claim is substantiated, 
additional notice is not required and any defect in the notice is 
not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The record also reflects that VA has made reasonable efforts to 
obtain relevant records adequately identified by the Veteran.  
Specifically, the information and evidence that have been 
associated with the claims file include: the Veteran's available 
service personnel records; post-service private and VA treatment 
records; VA examination reports; and hearing testimony.  

As discussed above, VA's duty to notify and assist have been 
considered and complied with.  The Veteran was notified of and 
made aware of the evidence needed to substantiate this claim, the 
avenues through which she might obtain such evidence, and the 
allocation of responsibilities between herself and VA in 
obtaining such evidence.  There is no indication that there is 
additional evidence to obtain, there is no additional notice that 
should be provided, and there has been a complete review of all 
the evidence without prejudice to the Veteran.  As such, there is 
no indication that there is any prejudice to the Veteran by the 
order of the events in this case.  See Pelegrini, supra; Bernard 
v. Brown, 4 Vet. App. 384 (1993).  Any error in the sequence of 
events or content of the notice is not shown to have affected the 
essential fairness of the adjudication or to cause injury to the 
claimant.  Thus, any such error is harmless and does not prohibit 
consideration of these matters on the merits.  See Conway, supra; 
Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the appellant's claims 
file, which includes the following:  his contentions and hearing 
testimony; available service personnel records; post-service 
private and VA treatment records; and VA examination reports.  
Although the Board has an obligation to provide adequate reasons 
and bases supporting this decision, there is no requirement that 
the evidence submitted by the Veteran or obtained on her behalf 
be discussed in detail.  Rather, the Board's analysis below will 
focus specifically on what evidence is needed to substantiate 
each claim and what the evidence in the claims file shows, or 
fails to show, with respect to each claim.  See Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 
14 Vet. App. 122, 128-30 (2000).

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to 
their history.  38 C.F.R. § 4.1.  The Board interprets reports of 
examination in light of the whole recorded history, reconciling 
the various reports into a consistent picture so that the current 
rating may accurately reflect the elements of disability.  See 
38 C.F.R. § 4.2.  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the claimant.  38 C.F.R. 
§ 4.3.  Where there is a question as to which of two evaluations 
apply, the higher of the two will be assigned where the 
disability picture more nearly approximates the criteria for the 
next higher rating.  38 C.F.R. § 4.7. The Board will evaluate 
functional impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary activity.  
See 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  

In general, the degree of impairment resulting from a disability 
is a factual determination and generally the Board's primary 
focus in such cases is upon the current severity of the 
disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); 
Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  A decision of the 
United States Court of Appeals for Veterans Claims (Court) has 
held that in determining the present level of disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 21 Vet. 
App. 505 (2007).  In other words, where the evidence contains 
factual findings that demonstrate distinct time periods in which 
the service-connected disability exhibited diverse symptoms 
meeting the criteria for different ratings during the course of 
the appeal, the assignment of staged ratings would be necessary.  
In Fenderson v. West, 12 Vet. App. 119 (1999), it was held that 
the rule from Francisco does not apply where the appellant has 
expressed dissatisfaction with the assignment of an initial 
rating following an initial award of service connection for that 
disability.  Rather, from the time of an initial rating, separate 
ratings can be assigned for separate periods of time based on the 
facts found - a practice known as "staged" ratings.  

A 30 percent rating is warranted for PTSD where there is 
occupational and social impairment with occasional decrease in 
work efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and conversion 
normal), due to such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), chronic 
sleep impairment, mild memory loss (such as forgetting names, 
directions, recent events).  

A 50 percent rating requires occupational and social impairment 
with reduced reliability and productivity due to such symptoms 
as: flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of short 
and long term memory (e.g., retention of only highly learned 
material, forgetting to complete tasks); impaired judgment; 
impaired abstract thinking; disturbances of motivation and mood; 
and difficulty in establishing and maintaining effective work and 
social relationships.  

A 70 percent rating requires occupational and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affected the 
ability to function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a worklike setting); and 
inability to establish and maintain effective relationships.  

A 100 percent rating is assigned when there is total occupational 
and social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; memory loss 
for names of close relatives, own occupation, or own name.  38 
C.F.R. § 4.130, Diagnostic Code 9411.  

In evaluating the evidence, the Board has noted various Global 
Assessment of Functioning (GAF) scores which clinicians have 
assigned.  The GAF is a scale reflecting the psychological, 
social, and occupational functioning on a hypothetical continuum 
of mental health-illness.  See Diagnostic and Statistical Manual 
of Mental Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 
Vet. App. 240 (1995).  For example, a GAF score of 31 to 40 is 
meant to reflect an examiner's assessment of some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in several 
areas such as work or school, family relations, judgment, 
thinking, or mood (e.g. depressed man avoids friends, neglects 
family, and is unable to work).  A GAF score of 41 to 50 
indicates serious symptoms (e.g. suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational, or school functioning (e.g. 
no friends, unable to keep a job).  A GAF score of 51 to 60 
indicates the examiner's assessment of moderate symptoms (e.g., a 
flat affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  A GAF score of 61 to 70 indicates the examiner's 
assessment of some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well and having some 
meaningful interpersonal relationships.  An examiner's 
classification of the level of psychiatric impairment at the 
moment of examination, by words or by a GAF score, is to be 
considered, but it is not determinative of the percentage VA 
disability rating to be assigned; the percentage evaluation is to 
be based on all the evidence that bears on occupational and 
social impairment.  See 38 C.F.R. § 4.126.

Private and VA treatment records dated from February 2006 to 
March 2007 show treatment for disorders including PTSD.  

For example, a March 2006 Intake/History and Assessment report 
from a VA social worker noted that the Veteran described some 
anger, frequent dreams, and memories of the D Day invasion.  The 
social worker indicated that the Veteran also experienced 
intrusive thoughts, excessive startle response, and that he was 
hyperalert to his surroundings.  The Veteran reported that he was 
married for many years, but that he had been separated for the 
previous two years on the advice of his doctor.  He was married 
in 1948 and he had one daughter.  It was noted that the Veteran 
studied construction, obtained a builder's license, and became a 
construction supervisor.  The social worker indicated that the 
Veteran's military service was life threatening and that he faced 
a fear of death and witnessed the killing and wounding of enemy 
and friendly troops.  The social worker stated that the Veteran 
avoided any recall or discussion of the trauma, that he had 
internalized his feelings, and that he generally coped by 
occupying his time with a career and work up until his 
retirement.  The social worker remarked that the Veteran's 
stressors were symptomatic and that his symptoms were delayed, 
yet consistent, with a diagnosis of PTSD, chronic and certainly 
delayed.  

A November 2006 VA treatment entry noted that the Veteran was 
seen for PTSD and dysthymia.  The Veteran reported that he 
continued to have chronic intrusions/flashbacks of gory scenes 
containing images of the dying and dead floating in the water and 
on the Normandy beaches.  It was noted that the Veteran also 
discussed the Battle of the Bulge and his nightmares.  The 
Veteran stated that his survival guilt continued to haunt him and 
that he would have unexplained emotional outbursts when seeing 
military uniforms or military scenes on television.  The examiner 
indicated that the Veteran was coherent and relevant and that he 
was chronically affected by his combat during World War II.  The 
examiner indicated that the Veteran was subdued and more troubled 
by his thinking of the approaching anniversary of the Battle of 
the Bulge.  It was noted that the Veteran's overall functional 
state was dysthymic.  The assessment was chronic, severe, PTSD, 
survival of Normandy invasion and Battle of the Bulge.  

A March 2007 VA treatment entry noted that the Veteran complained 
of multiple symptoms falling in all PTSD categories.  The Veteran 
continued to speak of his ordeal and being hit by shrapnel in his 
left leg and his lifelong poor adjustment.  The Veteran stated 
that he had anger at the VA due to his PTSD and shrapnel claims.  
It was noted that the Veteran also reported that he had a high 
arousal level and that he was constantly ready for a fight or 
flight.  The examiner reported that the Veteran was struggling 
with his World War II combat related symptoms.  The examiner 
stated that the Veteran was a survivor of the invasion of France 
and the Battle of the Bulge, and that he remained symptomatic 
with constant intrusions and flashbacks that were interfering 
with his present day adjustment.  The examiner indicated that the 
Veteran was high in anxiety and struggled with survivor guilt.  
The assessment was chronic, severe, PTSD, with lifelong poor 
adjustment which affected the Veteran's industrial and social 
functioning.  The examiner noted that the Veteran's prognosis was 
poor.  A subsequent March 2007 VA treatment entry referred to 
somewhat similar symptoms, and related an assessment of chronic, 
severe, PTSD, with a World War II Veteran participating in major 
battles of Europe.  

A March 2007 VA psychiatric examination report noted that the 
Veteran served in the military during World War II and that he 
saw a lot of combat, including in the Battle of the Bulge.  The 
examiner indicated that when the Veteran was asked about his 
current emotional and psychological problems and symptoms, he 
stated that mostly suffered just flashbacks about the World War 
II.  The Veteran reported that he was presently in psychiatric 
treatment with a physician who he saw once a month.  He stated 
that he had been divorced for less than one year.  The Veteran 
indicated that he had been married for fifty-seven years, but 
that his marriage ended because his ex-wife was abusive to him 
emotionally and a bit physically.  He indicated that he had one 
daughter and that he had a good relationship with his daughter.  
He reported that he was currently retired and that he had been 
retired for eighteen years.  The Veteran stated that he had 
worked as a construction supervisor and that he always had good 
job performance.  It was noted that the Veteran was presently 
involved in a relationship with his neighbor.  He indicated that 
the relationship was going well and that they did a lot of things 
together.  

The Veteran reported that he did socialize with friends and that 
he would get together with family members.  He stated that his 
hobbies included swimming.  The Veteran reported that he had his 
driver's license and that he did not have any difficulty with 
driving.  As to his daily routine, the Veteran indicated that he 
would spend quite a bit of time at a senior citizens center and 
that he liked to play cribbage and board games.  The Veteran 
stated that he liked to go dancing on Saturday nights and that he 
spent one week in Florida with his female friend.  He reported 
that he did his own cooking, cleaning, and grocery shopping.  The 
Veteran remarked that he was self-sufficient. He indicated that 
he thought about combat at least two times a week and that he 
tried not to think about it.  The Veteran stated that his combat 
experiences had affected him in terms of his temper and that he 
had problem his sleep.  The Veteran reported that he had safety 
issues and that he did not like crowds or loud noises.  He stated 
that he was always ready to protect himself.  

The examiner reported that the Veteran's behavior showed some 
irritability, tension, and rigidity.  It was noted that the 
Veteran's speech was normal.  The examiner indicated that the 
Veteran's mood was anxious and irritable and that his affect was 
appropriate to his mood.  The examiner stated that there was no 
indication of depersonalization and that there was evidence of 
derealization.  The examiner reported that the Veteran denied 
hallucinations or illusions.  It was noted that the Veteran's 
thought process was logical and goal directed and that there were 
no preoccupations, obsessions, or delusions.  The examiner 
remarked that the Veteran denied any suicidal or homicidal 
ideation.  The examiner stated that the Veteran was oriented 
times three.  The examiner indicated that the Veteran's attention 
and concentration, as well as his short-term and long-term 
memory, were all commensurate with his age.  It was reported that 
the Veteran's ability for abstract and insightful thinking was 
within the normal range.  The examiner related that the Veteran's 
common-sense reasoning and judgment, as well as his moral and 
ethical thinking, were also within normal limits.  The examiner 
stated that the Veteran reported that he would sleep about eight 
hour each night and that he would wake up a couple of times a 
night.  It was noted that the Veteran stated that his temperament 
was edgy.  

The diagnosis was PTSD.  A GAF score of 55 was assigned.  The 
examiner commented that the Veteran's GAF score was in the 
moderate range because of the fact that he was functioning fairly 
well.  The examiner remarked that the Veteran did have friends 
and that he stayed fairly active.  As to a summary, the examiner 
indicated that the Veteran's psychiatric symptoms were in the 
moderate range.  It was noted that the Veteran had no problems 
with alcohol, substance abuse, or dependence.  The examiner 
commented that the Veteran's PTSD symptoms, if he was working, 
would only moderately affect his employment functioning.  The 
examiner stated that the Veteran's PTSD symptoms only mildly 
affected his social functioning.  The examiner indicated that the 
Veteran met the DSM-IV criteria for PTSD and that no other mental 
disorders were found.  

Private and VA treatment records dated from April 2007 to May 
2010 referred to continuing treatment for disorders including 
PTSD.  

For example, a July 2007 mental health note from a VA 
psychologist indicated that the Veteran suffered from a severe 
form of war related PTSD.  The psychologist reported that the 
Veteran stated that he had suffered from recurrent and 
distressing thoughts/memories of his combat, near death 
experiences, and seeing his comrades dying.  The psychologist 
indicated that the Veteran was also reporting that he had 
lifelong alienation, detachment, and emotional numbing, as well 
as feeling as if he were frozen in time.  It was noted that the 
Veteran had strong survival guilt, that he had periods of anger, 
and that he had periods of difficulty recalling some traumatic 
events.  The psychologist remarked that the Veteran has also 
reported chronic hyperarousal, hypersensitivity to loud noises, 
and constantly thinking of impending doom.  The psychologist 
commented that the Veteran's PTSD was chronic and that it had 
been negatively affected the Veteran's lifelong adjustment.  The 
psychologist stated that the Veteran was unemployable, socially 
detached, and that his prognosis for any change was poor.  The 
psychologist remarked that the Veteran's GAF score was in the 
range of 49, meaning that he was severely impaired by his combat 
during World War II.  

Multiple VA treatment entries dated from September 2007 through 
June 2008 referred to assessments that included chronic, severe 
PTSD.  A July 2008 entry related an assessment of chronic, 
severe, PTSD/anxiety.  

A July 2009 statement from a VA psychologist, the same 
psychologist who provided the July 2009 VA mental health note 
discussed above, indicates that the Veteran was being treated at 
a VA facility for his combat related PTSD.  The psychologist 
reported that the Veteran's symptoms remained severe and chronic, 
which had also been confirmed by a VA social worker.  The 
psychologist stated that the Veteran was unemployable and that 
the prospects for recovery from his condition were poor.  

A May 2010 VA mental health note, from the same psychologist, 
states that the Veteran suffered from chronic and severe PTSD, 
which had been plaguing him all of his life.  The psychologist 
reported that the Veteran's symptoms remained unchanged and 
chronic.  The psychologist stated that the Veteran's treatment 
was directed at preventing severe decompensation or possibly 
hospitalization.  It was noted that the prognosis for the Veteran 
to get better was poor.  The psychologist indicated that because 
of the Veteran's condition and his age, he was unemployable.  

The medical evidence shows that the Veteran has been divorced for 
several years after a fifty-seven year marriage.  He reports that 
he separated on the advice of his doctor.  The Veteran has one 
daughter and indicates that they have a good relationship.  The 
Veteran is currently involved with his neighbor and reports that 
they had a good relationship.  The Veteran has been retired for 
over eighteen years after working in construction.  He socializes 
with friends and family members, has hobbies including swimming, 
and spends quite a bit of time at a senior citizens center.  A 
March 2007 VA psychiatric examination report indicated a GAF 
score of 55, suggesting moderate symptoms.  The examiner stated 
that the Veteran's GAF score was in the moderate range because of 
the fact that he was functioning fairly well.  The examiner 
remarked that the Veteran did have friends and that he stayed 
fairly active.  As to a summary, the examiner indicated that the 
Veteran's psychiatric symptoms were in the moderate range.  The 
examiner commented that the Veteran's PTSD symptoms, if he was 
working, would only moderately affect his employment functioning.  
The examiner stated that the Veteran's PTSD symptoms only mildly 
affected his social functioning.  The VA examiner reported that 
the Veteran had PTSD symptoms including evidence of 
derealization, and an anxious and irritable mood, 

A subsequent July 2007 mental health note from a VA psychologist 
indicated a GAF score of 49, suggesting serious symptoms (e.g. 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, occupational, 
or school functioning (e.g. no friends, unable to keep a job).  
The VA psychologist stated that the Veteran's GAF score of 49 
meant that he was severely impaired by his combat during World 
War II.  The psychologist also indicated that the Veteran was 
unemployable, socially detached, and that his prognosis for any 
change was poor.  The psychologist reported that the Veteran had 
symptoms including lifelong alienation, detachment, and numbing, 
as well as periods of anger.  The Board observes that multiple VA 
treatment entries, often from the psychologist noted above, 
related assessments that included chronic, severe PTSD.  A July 
2009 statement from the VA psychologist indicated that the 
Veteran's PTSD symptoms remained severe and chronic, which had 
also been confirmed by a VA social worker, and that he was 
unemployable.  In a May 2010 statement the same psychologist 
noted that the Veteran suffered from chronic and severe PTSD and 
that because of the Veteran's condition and age, he was 
unemployable.  

Viewing all the evidence, the Board finds that continuously since 
the effective date of service connection for PTSD on April 6, 
2006, there is a reasonable basis for finding that the Veteran's 
PTSD is productive of occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to various symptoms, 
supporting a higher rating of 70 percent.  See 38 C.F.R. § 4.7.  
The Board observes that the March 2007 VA psychiatric examination 
report noted that the Veteran's PTSD symptoms were in the 
moderate range.  The Veteran was noted, however, to have evidence 
of derealization.  The Board notes that numerous subsequent VA 
treatment entries, including reports from a VA psychologist, have 
referred to the Veteran's PTSD symptoms as chronic and severe, 
and have indicated that he was unemployable.  

The Board cannot conclude based on the psychiatric symptomatology 
that the Veteran's PTSD is of such a severity as to produce total 
occupational and social impairment as required for a 100 percent 
rating.  The evidence does not show symptoms such as persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to time 
or place; and memory loss for names of close relatives, own 
occupation, or own name, that are indicative of a 100 percent 
rating.  Thus, the 70 percent rating being assigned adequately 
addresses his PTSD symptomatology.  

As this is an initial rating case, consideration has been given 
to "staged ratings" (different percentage ratings for different 
periods of time, since the effective date of service connection, 
based on the facts found).  Fenderson v. West, 12 Vet. App. 119 
(1999).  However, staged ratings are not indicated in the present 
case, as the Board finds the veteran's PTSD has continuously been 
70 percent disabling since April 6, 2006, when service connection 
became effective.  

The Board has also considered whether the record raises the 
matter of extraschedular ratings under 38 C.F.R. § 3.321(b)(1).  
In exceptional cases an extraschedular rating may be provided.  
38 C.F.R. § 3.321.  The Court has set out a three-part test, 
based on the language of 38 C.F.R. § 3.321(b)(1), for determining 
whether a Veteran is entitled to an extra-schedular rating: (1) 
the established schedular criteria must be inadequate to describe 
the severity and symptoms of the claimant's disability; (2) the 
case must present other indicia of an exceptional or unusual 
disability picture, such as marked interference with employment 
or frequent periods of hospitalization; and (3) the award of an 
extra-schedular disability rating must be in the interest of 
justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. 
Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the 
Veteran's disability.  Although the Veteran has been retired for 
over eighteen years, and his occupational impairment is 
contemplated by the criteria set forth in Diagnostic Code 9411.  
Moreover, there are no other indicia of an exceptional or unusual 
disability picture, such as marked interference with employment, 
i.e., beyond that contemplated by the criteria set forth in 
Diagnostic Code 9411, or frequent periods of hospitalization.  As 
such, referral for extraschedular consideration is not warranted.  
Thun.


ORDER

A higher rating of 70 percent, but not greater, is granted for 
PTSD continuously since the effective date of service connection 
on April 6, 2006, subject to the laws and regulations governing 
the disbursement of monetary benefits.  


REMAND

The remaining issues on appeal are entitlement to an initial 
rating higher than 10 percent for residuals of shrapnel wound of 
the left leg and entitlement to a TDIU rating.  The Board finds 
that there is a further VA duty to assist the Veteran in 
developing evidence pertinent to his claims.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2009).  

As discussed above, the Board has granted a higher rating of 70 
percent for the Veteran's service-connected PTSD.  Given this 
change in circumstances, and to accord the Veteran due process, 
the RO should readjudicate the issue of entitlement to a TDIU 
rating.  

As to the issue of a higher rating for the Veteran's residuals of 
a shrapnel wound of the left leg, the Board observes that the 
Veteran was last afforded a VA muscles examination in March 2007.  
As to a diagnosis, the examiner indicated that there was no 
residual evidence of an entry wound of the left leg from 
suspected shrapnel.  The examiner stated that there was residual 
metallic shrapnel just proximal to the medial aspect of the left 
ankle, which was asymptomatic (gravity migration of metallic 
objects is common).  

The Board notes that the Veteran has received treatment for his 
residuals of a shrapnel wound of the left leg subsequent to the 
March 2007 VA muscle examination.  For example, an August 2009 
statement from a VA physician noted that the Veteran was 
receiving treatment for his medical conditions at a VA facility.  
The physician indicated that the Veteran had a left lower 
extremity injury that was service-connected.  The physician 
stated that, apparently, the Veteran's left lower extremity 
weakness was getting worse and that follow up was indicated, 
including an electromyograph.  

Additionally, at the May 2010 Board hearing, the Veteran 
specifically testified that his service-connected residuals of a 
shrapnel wound of left leg had worsened since the March 2007 VA 
muscles examination.  

The Board observes that the Veteran has specifically stated that 
his residuals of a shrapnel wound of the left leg have worsened 
since the most recent examination, which was conducted in March 
2007.  Additionally, the record clearly raises a question as to 
the current severity of his service-connected residuals of a 
shrapnel wound of the left leg.  As such, VA is required to 
afford the Veteran a contemporaneous VA examination to assess the 
current nature, extent and severity of his left shoulder 
disability.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 
(2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also 
VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  Thus, the 
Board has no discretion and must also remand this claim.  

As the Veteran's claim for a TDIU rating is inextricably 
intertwined with his claim for an increased rating for his 
service-connected residuals of a shell fragment wound of the left 
leg, both matters will be addressed together on remand.  Harris 
v. Derwinski, 1 Vet. App. 180 (1991).

Prior to the examination, any outstanding records of pertinent 
treatment should be obtained and added to the record.  

Accordingly, the case is REMANDED for the following:  

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  Ask the Veteran to identify all medical 
providers who have treated him for residuals 
of a shell fragment wound of the left leg 
since May 2010.  After receiving this 
information and any necessary releases, 
contact the named medical providers and 
obtain copies of the related medical records 
which are not already in the claims folder.  
Specifically, VA treatment records since May 
2010 should be obtained.  

2.  Schedule the Veteran for a VA examination 
to determine the current severity of his 
service-connected residuals of a shell 
fragment wound of the left leg.  The claims 
folder must be provided to and reviewed 
by the examiner in conjunction with the 
examination.  All indicated tests should be 
conducted, including X-ray, and all symptoms 
should be described in detail, including 
information for rating such disability under 
Diagnostic Code 5311.  

Specifically, the examiner should conduct a 
thorough orthopedic examination of the left 
leg and left ankle and provide diagnoses of 
any pathology found.  In examining the left 
leg and left ankle, the examiner should 
document any limitation of motion (in 
degrees), to include providing the point at 
which painful motion begins.  The examiner 
should also indicate whether there is any 
guarding of the leg and ankle on motion and 
the degrees at which the guarding starts.  

The examiner should be asked to indicate 
whether pain or weakness significantly 
limits functional ability during flare-ups 
or when the left leg and left ankle are 
used repeatedly over a period of time.  The 
examiner should also be asked to determine 
whether such joints exhibit weakened 
movement, excess fatigability or 
incoordination; if feasible, these 
determinations should be expressed in terms 
of additional range-of-motion loss due to 
any weakened movement, excess fatigability 
or incoordination.  If it is not feasible 
to express any functional impairment caused 
by pain, weakened movement, excess 
fatigability or incoordination, found in 
terms of additional range-of motion loss, 
the examiner should so state.  The examiner 
should specifically provide an opinion as 
to the impact of the Veteran's service-
connected disorders on his ability to 
obtain or maintain employment.  

3.  Thereafter, readjudicate the claims for 
entitlement to an initial rating higher than 
10 percent for residuals of a shrapnel wound 
of the left leg and entitlement to a TDIU 
rating.  If the claims are denied, issue a 
supplemental statement of the case to the 
Veteran and his representative, and provide 
an opportunity to respond, before the case is 
returned to the Board.  

The purposes of this remand are to ensure notice is complete, and 
to assist the veteran with the development of his claims.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the appellant 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claims.  His 
cooperation in VA's efforts to develop his claims, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2007).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


